Citation Nr: 1759189	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-43 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for scleroderma.

2. Entitlement to service connection for kidney failure, to include as secondary to service-connected ischemic cardiomyopathy.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.  On the Veteran's November 2010 VA Form 9, he requested a hearing before the Board.  In a statement received in August 2012, he withdrew the request.  In April 2013, the Board reopened the claim of service connection for kidney failure and (on de novo review) remanded that matter and the matter of whether new and material evidence had been received to reopen a claim of service connection for scleroderma for additional development.  Following that development, in February 2017, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA). A VHA opinion was obtained in July 2017; the Veteran was provided a copy of the opinion and opportunity to respond.

The Veteran's representative, a private attorney, withdrew representation in a July 2015 written statement (after providing advance notice to the Veteran in a March 2015 letter).  The Veteran has not appointed a new representative , and the Board proceeds with the understanding that he is appearing pro se.


FINDINGS OF FACT

1. An unappealed October 2004 rating decision denied the Veteran service connection for scleroderma based on a finding that such disability was not manifested in (and is unrelated to) his service.  

2. Evidence received since the October 2004 rating decision does not tend to relate the Veteran's scleroderma to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for scleroderma; and does not raise a reasonable possibility of substantiating such claim.

3. The Veteran's kidney disability was not manifested in service; nephritis was not manifested within a year following his discharge from active duty; and his kidney failure is not shown to be etiologically related to his service or to have been caused or aggravated by his service-connected ischemic cardiomyopathy.


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the claim of service connection for scleroderma may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. Service connection for kidney failure is not warranted.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With respect to the scleroderma claim, VA's duty to notify was satisfied by correspondence in August 2008 and May 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).  The May 2010 correspondence amended the first to provide Kent-compliant notice with regard to entitlement to service connection for scleroderma, and a September 2010 statement of the case (SOC) readjudicated the matter.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Consequently, there is no prejudice to the Veteran from a notice defect in this matter.  

Regarding VA's duty to assist, the April 2013 Board remand directed the Agency of Original Jurisdiction (AOJ) to secure outstanding Social Security Administration (SSA) records and to inform the Veteran of any negative search results.  The AOJ requested the Veteran's SSA records through a secure messaging service in December 2015.  A second request was made in May 2016.  In a May 2016 response, the SSA National Records Center indicated there are no medical records.  The Veteran was notified the records were not available in a May 2016 letter, and did not respond.  Pursuant to the April 2013 remand, the AOJ arranged for a VA examination for the kidney claim in June 2016.  The Board found the June 2016 VA examiner's opinion inadequate for rating purposes because the examiner did not address the possibility (suggested by a 2009 VA treating physician's letter), that the Veteran's renal failure had increased in severity after ischemic cardiomyopathy developed, and did not address whether the Veteran's hypertension was secondary to his service-connected cardiomyopathy which, in turn, aggravated the renal disease.  The Board therefore sought a  VHA advisory opinion in February 2017.  The Board finds the July 2017 opinion adequate for rating purposes.  The examiner expressed familiarity with the Veteran's treatment history, responded to the Board's inquires, and supported her opinions with thorough rationale.  While the examiner was unable to locate an October 2014 VA examination report or an Internet article submitted by the Veteran, her opinion addressed the significance of the October 2014 examiner's opinion and the Veteran's contentions that the article was used to support. 

The Veteran has not raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service Connection for Scleroderma

An October 2004 rating decision denied the Veteran service connection for scleroderma based essentially on a finding that such disability was not manifested in, and was not causally related to, his service.  He was furnished notice of that determination and of his appellate rights.  He did not appeal that decision, or submit new and material evidence within a year following notice; therefore it is final.  38 U.S.C. § 7105; 38 C.F.R. § 3.156.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  When determining whether the claim should be reopened, the credibility of  newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The pertinent evidence of record in October 2004 consisted of the Veteran's service treatment records (STRs) and VA treatment records that show treatment for scleroderma.  A February 2000 VA discharge summary notes scleroderma was identified by CT scan in 1995.

Evidence received since the October 2004 rating decision includes VA and private treatment records documenting ongoing treatment for scleroderma; the Veteran's July 2008 claim for service connection in which he attributed the scleroderma to his presumed exposure to Agent Orange in Vietnam; a September 2008 statement from the Veteran's spouse; and a July 2010 joint statement from the Veteran's spouse and daughter.

In his July 2008 claim for service connection, the Veteran claimed his scleroderma is due to exposure to herbicide agents in Vietnam.  His service personnel records show he served in Vietnam from September 1966 to September 1967.  Accordingly, he is presumed to have been exposed to herbicide agents during service.

In a September 2008 letter, the Veteran's spouse reported that she and the Veteran were married in March 1973 and that he had medical problems, including a rash on his chest, beginning early in their marriage.  She did not provide any specific dates for the onset of the medical problems, only noting that he was regularly fatigued at the time of their marriage.  In a July 2010 joint statement, the Veteran's daughter and spouse reported they witnessed his health decline for more than 18 years.

VA and private treatment records associated with the claims file after the October 2004 rating decision document ongoing treatment for scleroderma.  A December 2003 VA treatment record notes an 11-year history of scleroderma.  An August 2004 VA treatment record notes it was diagnosed nine years earlier.  A private February 2006 CT scan report notes he had a longstanding history of scleroderma dating back to 1994.    

The Veteran's claim of service connection for scleroderma was denied based essentially on a finding that such disability was not manifested in, and was not causally related to, his service.  Consequently, for new evidence to be material, it must tend to relate the Veteran's scleroderma to his service.

To the extent that the Veteran again asserts his scleroderma is related to service, these assertions are not new, as he made such assertions prior to the October 2004 rating decision.  While he had not previously contended that scleroderma was due to exposure to Agent Orange, scleroderma is not listed as a disease associated with such exposure in 38 C.F.R. § 3.309 (e). i.e., warranting a presumption of service connection on that basis.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  As will be further discussed, postservice treatment records do not tend to relate the scleroderma to herbicide agent exposure.  While the credibility of lay evidence is to be presumed, there is no requirement that competence be presumed, and there is no evidence the Veteran has the required training or expertise to opine on the etiology of the scleroderma.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Thus, his contentions that the scleroderma was caused by exposure to Agent Orange are not competent evidence, and therefore, not material.   

The Veteran's spouse's and daughter's statements are new evidence in the sense that they were not previously in the record; but they are not material evidence.  While they assert his disabilities were manifested years earlier, they do not contend his disabilities, and specifically the scleroderma, were manifested in service or within a year following his discharge from service.  In addition, to the extent that they attribute the scleroderma to the Veteran's service in general, there is no evidence they have the required training or expertise to opine on the etiology of the  scleroderma.  See Jandreau, 492 F. 3d at 1377.     

The records of VA and private knee treatment following the October 2004 rating decision were not of record at the time of that decision and are also therefore new; however, they are not material evidence.  While VA and private treatment providers provided different onset dates for the scleroderma, they do not suggest it was manifested in service, within a year following discharge from service, or even within 20 years following discharge from service.  Neither the VA nor the private treatment providers have opined that the scleroderma is related to the Veteran's service.  Accordingly, such records do not show or suggest that the Veteran's sclerorderma is causally related to his service.  Therefore, the additional records received do not relate to an unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.  Accordingly, the Board finds that new and material evidence has not been received, and the claim of service connection for scleroderma may not be reopened.

Service Connection for Kidney Failure 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (including nephritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for nephritis).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  Establishing secondary service connection requires evidence of: (1) A current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to kidney failure or any kidney disability. 

VA treatment records note proteinuria was assessed in July 1995.  Renal insufficiency was diagnosed in February 2000.  A February 2003 VA treatment record notes tests showed worsened proteinuria.  An August 2003 VA treatment record notes the Veteran complained of increasing fatigue over the last few months.  Worsening renal function with severe weight loss was noted.  An August 2003 VA kidney biopsy revealed chronic sclerosing membranous glomerulonephritis.  A September 2003 VA treatment record notes progressive renal failure was diagnosed.  An October 2004 VA treatment record notes the renal failure was secondary to membranous glomerulonephritis.  In a November 2004 VA treatment record, a treating physician opined the end-stage renal disease was presumably secondary to hypertension.  

In a September 2008 letter, the Veteran's spouse reported that she and the Veteran were married in March 1973 and that he had medical difficulties, including constant fatigue and protein in his urine beginning early in their marriage.  She did not provide any specific dates for the onset the problems, noting only that he was regularly fatigued when they married.

A November 2008 VA cardiology consultation record notes the Veteran reported chest discomfort that had been present for two years.  Cardiomyopathy was diagnosed.  In a letter received in November 2009, the Veteran's VA treating physician noted he suffered from end stage renal failure related to scleroderma and hypertension and that his "condition has worsened and he requires dialysis 3 times weekly."  He noted that the Veteran had also developed heart disease.

As noted, in a July 2010 joint statement, the Veteran's daughter and spouse reported they witnessed his health decline for more than 18 years.

In January 2013 written argument, the Veteran's former representative contended the Veteran's kidney failure was secondary to his service-connected heart disease.  He cited the American Kidney Fund's website to indicate medical studies suggest a link cardiovascular disease and kidney disease.  Alternatively, he contended the service-connected ischemic cardiomyopathy caused hypertension, which, in turn, caused the kidney failure.

In January 2013, the Veteran submitted an Internet article that notes "[d]iseases of the heart and blood vessels, also called cardiovascular disease, can damage your kidneys" and that "[r]ecent studies show that cardiovascular disease may cause chronic kidney disease."  The article goes on to note that "[i]f you already have kidney disease, cardiovascular disease can make it worse."

On October 2014 VA heart examination, ischemic cardiomyopathy was diagnosed. The examiner noted onset of symptoms began "around" 2004 or 2005 based on the Veteran's reports.  

On June 2016 VA kidney examination, chronic renal disease was diagnosed.  The examiner opined the renal failure was less likely than not proximately due to or the result of his service-connected ischemic cardiomyopathy.  The examiner explained renal failure was diagnosed in 2003 and heart failure was diagnosed in 2008.  He also opined that the kidney failure was not aggravated by the service-connected ischemic cardiomyopathy.  He explained the Veteran's renal failure required hemodialysis by February 2004 and had not increased in severity since then.

In July 2017 a consulting VHA expert, a nephrologist and associate professor in internal medicine, opined it was not at least as likely as not that the Veteran's kidney failure was caused or aggravated by his service-connected ischemic cardiomyopathy.  She explained that the Veteran was found to have poor renal function on August 2003 hospitalization.  At that time, he did not have any signs or symptoms of heart problems.  An echocardiogram showed grossly unremarkable heart function.  While he endorsed shortness of breath, anemia, and low hemoglobin, such symptoms could be explained by his underlying pulmonary fibrosis and scleroderma.  In a separate portion of the opinion, the examiner opined the membranous glomerulonephritis developed prior to 1997 when proteinuria was assessed.  The examiner noted she could not locate the October 2014 VA examination report or Internet article cited by the Veteran, but acknowledged chronic dysfunction of the heart can cause acute or chronic dysfunction of the kidneys.  However, she noted that in such cases, underlying heart disease develops prior to, and causes, the acute or chronic renal dysfunction.  She noted the Veteran's kidney problem began prior to 1997 and progressed to end-stage renal disease in 2003, while heart disease was not discovered until May 2008.  In addition, the examiner opined the Veteran's hypertension was not caused or aggravated by his service-connected ischemic cardiomyopathy.  She explained that the Veteran's hypertension was diagnosed as early as January 1997 and was well-controlled prior to the diagnosis of heart disease .  

It is not in dispute that the Veteran now has end-stage renal failure.  What he must show to establish service connection for the kidney disability is that such disability is etiologically related to his service-connected ischemic cardiomyopathy.   

There is no evidence, or allegation, that the kidney failure or any kidney disability manifested in service or in the first postservice year.  While the VHA examiner opined the Veteran's membranous glomerulonephritis began prior to 1997 based on test results and his spouse suggested he began experiencing symptoms of his disabilities, including renal failure, early in their marriage, proteinuria was not assessed until July 1995 and renal insufficiency was not diagnosed until February 2000.  Consequently, service connection for a kidney disability on the basis that such disability became manifest in service and persisted or on a presumptive basis (for nephritis as a chronic disease under 38 U.S.C. § 1112) is not warranted.  What remains for consideration is whether, in the absence of a showing of onset in service and continuity since, the Veteran's kidney disability may somehow otherwise be related to his remote service or service-connected ischemic cardiomyopathy.

To the extent the Veteran contends his kidney failure is due to his presumed exposure to herbicide agents in service, the regulations do not provide presumptive service connection for kidney failure based on exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309 (e).

As noted, the Board found the June 2016 VA examiner's opinion inadequate for rating purposes, and sought a VHA medical advisory opinion.  As the VHA expert's opinion reflects familiarity with the record, addresses the pertinent medical questions, and includes thorough rationale with citation to supporting factual data, the Board finds it to be highly probative evidence in this matter.  She opined it was not at least as likely as not that the Veteran's kidney failure was caused or aggravated by his service-connected ischemic cardiomyopathy, noting that end-stage renal failure was diagnosed in 2003, prior to the onset of the service-connected ischemic cardiomyopathy and that Veteran's hypertension was not caused or aggravated by his service-connected ischemic cardiomyopathy for similar reasons.  There is no competent (medical opinion) evidence to the contrary, and the Board finds it persuasive.  While a VA treatment provider noted in a November 2009 letter that the Veteran's condition had worsened , he did not specifically indicate the end-stage renal failure had increased in severity.  He noted the Veteran suffered from end-stage renal failure that required dialysis three times a week, scleroderma, hypertension, and heart disease.  In addition, while articles submitted by the Veteran support that it is possible his renal failure was caused or aggravated by the service-connected ischemic cardiomyopathy, they are not specific to the Veteran's claim, and there is no reasoning to be weighed.  Accordingly, they cannot be afforded substantial probative value.
A threshold legal requirement for substantiating a secondary service connection claim is that there must be an already service-connected disability which has caused or aggravated the disability for which secondary service connection is sought.  See 38 C.F.R. § 3.310.  As the determination above continues the denial of service connection for scleroderma and hypertension is not service-connected (and not shown to be caused or aggravated by the service-connected ischemic cardiomyopathy), a threshold legal requirement for establishing secondary service connection is not met; that theory of entitlement lacks legal merit. 

The Board has considered the Veteran's, his spouse's, and daughter's assertions that his kidney failure is related to service in general.  Because they are laypersons, and the question presented is not one capable of resolution by lay observation, but is medical in nature and requires medical expertise, they are not competent to opine regarding the etiology of the kidney failure.  See Jandreau, 492 F. 3d at 1377.  Accordingly, their opinions regarding the etiology of his kidney failure do not merit any substantial probative value.

The preponderance of the evidence is against the claim of service connection for renal failure, to include as secondary to service-connected ischemic cardiomyopathy; the appeal in the matter must be denied.


ORDER

The appeal to reopen a claim of service connection for scleroderma is denied.

Service connection for kidney failure, to include as secondary to ischemic cardiomyopathy, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


